Citation Nr: 1535666	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  13-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for essential tremor. 


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1968 until 1972.

This matte comes before the Board of Veterans' Appeals (Board) from a decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California. 




FINDING OF FACT

In an August 2014 statement, the Veteran indicated his satisfaction with his current disability evaluation in regard to his service connected essential tremors and voice tremor. The Veteran specifically requested to withdraw all issues remaining on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the issue of disagreement with the initial rating in excess of 10 percent for essential tremor have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, in an August 2014 signed statement his intent to withdraw the appeal for entitlement to an initial rating in excess of 10 percent for essential tremor and all issues remaining on appeal. Thus, there remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the issue of entitlement to an initial rating in excess of 10 percent for essential tremor. 



ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 10 percent for essential tremor is dismissed.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


